DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 14 June 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
Response to Arguments
With regards to the drawings, Applicant states:
 Applicant has amended Figure 3 by deleting the reference “t1”, though Applicant notes that the drawings are not designated as being to scale, and thus, contend the objection is without basis.
While Applicant has remedied the issues by removing Detail t1 from Figure 3, for clarity of record, Examiner strongly disagrees with this statement.  Detail t1 in Figure 3 was not the same as Detail t1 in Figure 2.  As can be seen in the original figures provided below, Detail t1 in Figure 3 is the diameter of Detail 20, regardless of the structural wave.  Detail t1 in Figure 2, however, is the thickness of the structural wave of Detail 20.  For the Details t1 to be the same, Detail t1 in Figure 3 would have to measure the height of the wave of Figure 3 since Detail t1 is supposed to be a measure of the wall thickness, not the yarn diameter (similar to Detail t2 in Figure 3A).  As such, Examiner disagrees that the objection is without basis.  

    PNG
    media_image1.png
    181
    628
    media_image1.png
    Greyscale

       
    PNG
    media_image2.png
    254
    531
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732